DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on June 21, 2022 are entered into the file. Currently, claims 1, 4, and 6-9 are amended; claims 3, 5, and 10 are cancelled; claims 15-17 are new; resulting in claims 1, 2, 4, 6-9, and 11-17 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 and 03/03/2022 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 6,228,804, previously cited) in view of Senga et al. (US 2006/0166822, previously cited) and Ukai (JP 2007-030345, previously cited).
Regarding claims 1 and 4, Nakashima teaches a color-change material (1; discoloring body) comprising a reversibly thermochromic layer, non-color-changing layer, or color-changing porous layer (glossy resin layer), a porous layer containing a low-refractive-index pigment dispersed in a binder resin, and a substrate (4; supporting body) and changes its color in response to heat or water (Abstract; col 1, Ln 35-41; col 2, Ln 40-65). Nakashima teaches that each of the reversibly thermochromic layer, the non-color-changing layer, or the color-changing porous layer may include a metalescent pigment such as mica coated with titanium dioxide (col 10, Ln 59-col 11, Ln 7), thus, these layers are considered to meet the limitation requiring that the glossy resin layer is a brilliant resin layer.
Nakashima further teaches that the reversibly thermochromic layer, non-color-changing layer, and color-changing porous layer may each be provided in the form of an image pattern layer bearing characters, symbols, figures, etc. according to the desired appearance of the color-change material (col 11, Ln 11-15), and further teaches varying the size of the screen printing mesh according to the type of ink and desired pattern to be printed (Examples 1-16). Although Nakashima illustrates a variety of embodiments wherein the reversibly thermochromic image pattern layer, the non-color-changing image pattern layer, or the color-changing porous image pattern layer is formed on the porous layer such that the occupancy area ratio is less than 100% (Figs. 7, 9, 16), the reference does not expressly teach that an occupancy area ratio of the glossy resin layer is 1% to 95% with respect to a 1 cm square at any position in the porous layer.
However, in the analogous art of decolorable materials, Senga et al. teaches a reversible thermochromic display article (1; discoloring body) comprising a substrate (2), a heat coloration image (3), and a heat decoloration image (4) formed in that order (Abstract, [0014], Fig. 5). Senga et al. teaches that the heat coloration image and the heat decoloration image are superposed such that the decoloration image partly overlies the coloration image, in which the ratio of the area the decoloration image is formed to the area the decoloration image is not formed is within the range of 20% to 99% with respect to a 1 cm square [0089]. Senga et al. further explains that the area ratio is set within the above range in order to enable the change in appearance of the underlying pattern to be easily viewed while concealing any unwanted residual color of the underlying layer in its decolored state ([0090]-[0094]).
Given that Nakashima also seeks to provide a color-change material capable of achieving a wide variety of appearances under different conditions (col 1, Ln 42-51; col 10, Ln 1-4), it would have been obvious to one of ordinary skill in the art to modify the color-change material of Nakashima by specifying an area ratio of the glossy resin layer with respect to a 1 cm square at any position in the underlying porous layer within the claimed range, as taught by Senga et al., in order to enable the color change of the porous layer to be easily observed while also concealing any residual color remaining in the porous layer upon exposure to water.
Furthermore, Senga et al. teaches that the area ratio is preferably set to 20% to 99%, more preferably 30% to 95% per cm2 ([0089], [0092]), which overlaps the ranges of claims 1 and 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Nakashima further teaches that the substrate may have a thickness on the order of 50 µm (col 23, Ln 27-30), the combination of references does not expressly teach a thickness of the brilliant resin layer.
However, in the analogous art of decorative materials having a brilliant appearance, Ukai teaches a printed matter (10) comprising a brilliant solid layer (1; brilliant resin layer) containing a brilliant pigment provided on printed layers (2, 3) and a base material (4A) (Fig. 1, [0018]). Similar to Nakashima, the brilliant pigment of Ukai may be a pearl pigment or metallic pigment, such as titanium dioxide-coated mica ([0027]), and the thickness of the brilliant solid layer is set within the range of 1 to 20 µm according to the intended use of the printed matter [0026].
Given that the articles of Nakashima, Senga, and Ukai are all used for similar applications such as decorative materials, sheets, or papers, ornaments, or printed matter (Nakashima, col 11, Ln 39-52; Senga, [0002], [0171]; Ukai, [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by setting a thickness of the brilliant resin layer within the claimed range, as taught by Ukai, based on the art-recognized suitability of this thickness for an intended use as a brilliant resin layer of a decorative material. See MPEP 2144.07. Furthermore, Senga et al. teaches a range of thicknesses of the brilliant solid layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 2, Nakashima in view of Senga et al. and Ukai teaches all of the limitations of claim 1 above. As noted above, the combination of Nakashima in view of Senga et al. teaches the limitation requiring that the area ratio of the glossy resin layer is 1% to 95% area the decoloration image is formed to the area the decoloration image is not formed is within the range of 20% to 99%, preferably 30% to 95%, with respect to a 1 cm square in order to enable the color change of the underlying layer to be recognized while concealing unwanted residual color in the underlying layer ([0089]-[0094]). Therefore, although Senga et al. does not expressly define the area ratio with respect to a 1 mm square, it would have been obvious to one of ordinary skill in the art to specify the same area ratio per 1 mm2 in a case where the pattern of the glossy resin layer is provided at a higher resolution in order to achieve the same effects.
Regarding claim 6, Nakashima in view of Senga et al. and Ukai teaches all of the limitations of claim 1 above. As noted above, Nakashima teaches that the reversibly thermochromic layer, non-color-changing layer, and color-changing porous layer can each contain a metalescent pigment such as mica coated with titanium dioxide (col 10, Ln 59-col 11, Ln 7), which the instant specification recognizes as a pigment having metallic glossiness and pearl glossiness (see [0026] of the instant specification).
Regarding claim 7, Nakashima in view of Senga et al. and Ukai teaches all of the limitations of claim 1 above but does not expressly teach the discoloring body further comprising an adhesive resin layer between the porous layer and the brilliant resin layer. However, in the analogous art of decorative materials having a brilliant pattern, Ukai teaches a printed matter (10) comprising a brilliant solid layer (1; brilliant resin layer) containing a brilliant pigment provided on printed layers (2, 3) and a base material (4A) (Fig. 1, [0018]). Ukai further teaches that a primer layer (adhesive layer) may be interposed between any two layers as necessary in order to strengthen the adhesive force between the layers [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by providing an adhesive layer between the porous layer and the brilliant resin layer, as suggested by Ukai, in order to strengthen the adhesive force between the layers.
Regarding claims 12 and 13, Nakashima in view of Senga et al. and Ukai teaches all of the limitations of claim 1 above, and Nakashima further teaches an embodiment wherein the color-change material (1; discoloring body) comprises a substrate (4; supporting body) having a non-color-changing image pattern layer (51; colored layer), a porous layer (3), and a color-changing porous image pattern layer (61; glossy resin layer) formed thereon (Example 16; Fig. 16; col 29, Ln 24-col 30, Ln 41). Nakashima teaches that the non-color-changing ink can contain a fluorescent dye or pigment (col 11, Ln 3-7), and in the embodiment of Example 16, the non-color-changing image pattern layer is made of pink, yellow, and blue colored inks (col 29, Ln 24-29).
Regarding claim 14, Nakashima in view of Senga et al. and Ukai teaches all of the limitations of claim 1 above, and Nakashima further teaches that the substrate can be a cloth such as woven, knit, braided, or nonwoven fabrics (col 8, Ln 10-14).

Claims 8, 9, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 6,228,804, previously cited) in view of Senga et al. (US 2006/0166822, previously cited) and Ito et al. (JP 2009-119611, previously cited).
Regarding claim 8, Nakashima teaches a color-change material (1; discoloring body) comprising a substrate (4; supporting body) having a non-color-changing image pattern layer (51), a porous layer (3) containing a low-refractive-index pigment dispersed in a binder resin, and a color-changing porous image pattern layer (61; glossy resin layer) formed thereon (Abstract; col 1, Ln 35-41; col 29, Ln 24-col 30, Ln 41; Example 16; Fig. 16). Nakashima teaches that the color-change material changes its color in response to heat or water (col 2, Ln 40-65) and that each of the reversibly thermochromic layer, the non-color-changing layer, or the color-changing porous layer may include a metalescent pigment such as mica coated with titanium dioxide (col 10, Ln 59-col 11, Ln 7), thus corresponding to the claimed glossy resin layer.
Nakashima further teaches that the color-changing porous image pattern layer (61; glossy resin layer) contains a reversibly thermochromic material dispersed in a binder resin such that the layer becomes translucent upon immersion in warm water having a temperature of about 40 °C (col 29, Ln 45-col 30, Ln 35). Thus, the color-changing porous image pattern layer of Example 16 of Nakashima is considered to meet the limitation requiring that the glossy resin layer is a translucent resin layer.
Nakashima further teaches that the reversibly thermochromic layer, non-color-changing layer, and color-changing porous layer may each be provided in the form of an image pattern layer bearing characters, symbols, figures, etc. according to the desired appearance of the color-change material (col 11, Ln 11-15), and further teaches varying the size of the screen printing mesh according to the type of ink and desired pattern to be printed (Examples 1-16). Although Nakashima illustrates a variety of embodiments wherein the reversibly thermochromic image pattern layer, the non-color-changing image pattern layer, or the color-changing porous image pattern layer is formed on the porous layer such that the occupancy area ratio is less than 100% (Figs. 7, 9, 16), the reference does not expressly teach that an occupancy area ratio of the glossy resin layer is 1% to 95% with respect to a 1 cm square at any position in the porous layer.
However, in the analogous art of decolorable materials, Senga et al. teaches a reversible thermochromic display article (1; discoloring body) comprising a substrate (2), a heat coloration image (3), and a heat decoloration image (4) formed in that order (Abstract, [0014], Fig. 5). Senga et al. teaches that the heat coloration image and the heat decoloration image are superposed such that the decoloration image partly overlies the coloration image, in which the ratio of the area the decoloration image is formed to the area the decoloration image is not formed is within the range of 20% to 99% with respect to a 1 cm square [0089]. Senga et al. further explains that the area ratio is set within the above range in order to enable the change in appearance of the underlying pattern to be easily viewed while concealing any unwanted residual color of the underlying layer in its decolored state ([0090]-[0094]).
Given that Nakashima also seeks to provide a color-change material capable of achieving a wide variety of appearances under different conditions (col 1, Ln 42-51; col 10, Ln 1-4), it would have been obvious to one of ordinary skill in the art to modify the color-change material of Nakashima by specifying an area ratio of the glossy resin layer with respect to a 1 cm square at any position in the underlying porous layer within the claimed range, as taught by Senga et al., in order to enable the color change of the porous layer to be easily observed while also concealing any residual color remaining in the porous layer upon exposure to water.
Furthermore, Senga et al. teaches that the area ratio is preferably set to 20% to 99%, more preferably 30% to 95% per cm2 ([0089], [0092]), which overlaps the ranges of claims 1 and 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Nakashima further teaches that the substrate may have a thickness on the order of 50 µm (col 23, Ln 27-30), the combination of references does not expressly teach a thickness of the translucent resin layer.
However, in the analogous art of discolorable materials, Ito et al. teaches a water discolorable laminate (discoloring body) comprising a support, a porous layer having a low refractive index pigment dispersed in a binder resin formed on the support, and a protective layer (translucent resin layer) provided on the porous layer ([0005]-[0007], [0010]). Ito et al. teaches specifying a thickness of the protective layer to achieve sufficient film strength and desired transparency, wherein if the layer is made too thick then its transparency is lowered such that a clear color change of the porous layer cannot be visually recognized [0010]. Ito et al. further teaches examples where the protective layer is formed by screen printing at a thickness of 5 µm ([0013], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discoloring body of Nakashima in view of Senga et al. by setting a thickness of the translucent resin layer within the claimed range, as taught by Ito et al., in order to achieve a layer having sufficient strength and an appropriate level of translucency to enable a clear color change of the porous layer to be observed.
Regarding claim 9, Nakashima in view of Senga et al. and Ito et al. teaches all of the limitations of claim 8 above. As noted above, Senga et al. teaches that the area ratio is preferably set to 20% to 99%, more preferably 30% to 95% per cm2 ([0089], [0092]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 11, Nakashima in view of Senga et al. and Ito et al. teaches all of the limitations of claim 8 above, and Nakashima further teaches that the color-change material may further comprise a protective layer or a light stabilizer layer containing ultraviolet absorbers, antioxidants, aging inhibitors, singlet oxygen quenchers, ozone quenchers, visible ray absorbers, or infrared absorbers may be suitably formed (col 11, Ln 15-22). Although Nakashima does not expressly teach forming the protective layer on the translucent resin layer, it would have been obvious to one of ordinary skill in the art to arrange the protective layer on the translucent resin layer in order to protect the translucent resin layer and underlying porous layer from damage caused by ultraviolet radiation, infrared radiation, oxidation, or the like.
Regarding claims 15 and 16, Nakashima in view of Senga et al. and Ito et al. teaches all of the limitations of claim 8 above, and Nakashima further teaches an embodiment wherein the color-change material (1; discoloring body) comprises a substrate (4; supporting body) having a non-color-changing image pattern layer (51; colored layer), a porous layer (3), and a color-changing porous image pattern layer (61; glossy resin layer) formed thereon (Example 16; Fig. 16; col 29, Ln 24-col 30, Ln 41). Nakashima teaches that the non-color-changing ink can contain a fluorescent dye or pigment (col 11, Ln 3-7), and in the embodiment of Example 16, the non-color-changing image pattern layer is made of pink, yellow, and blue colored inks (col 29, Ln 24-29).
Regarding claim 17, Nakashima in view of Senga et al. and Ito et al. teaches all of the limitations of claim 1 above, and Nakashima further teaches that the substrate can be a cloth such as woven, knit, braided, or nonwoven fabrics (col 8, Ln 10-14).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 1 and 8-11 under 35 U.S.C. 112(b) as being indefinite due to the limitations directed to the translucent resin layer is withdrawn in view of the Applicant’s arguments on pages 5-6 of the remarks filed June 21, 2022. Based on the clarification provided by the Applicant, citing paragraphs [0017] and [0025] of the instant specification, the limitations directed to the translucent resin layer are understood to be satisfied by any layer that transmits at least some light and reflects at least some light, therefore encompassing both materials that have translucency and materials that have transparency.
The previous rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite due to the term “irisness” is overcome by Applicant’s amendment to the claim, which clarified the claim language by replacing “irisness” with “iridescence”.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 7-8 of the remarks filed June 21, 2022 with respect to the previous rejections of claims 5 and 10 over Nakashima in view of Senga et al. and Ukai and Nakashima in view of Senga et al. and Ito et al. have been fully considered but they are not persuasive.
With respect to Nakashima, the Applicant argues on pages 7 of the remarks filed June 21, 2022 that if a metalescent pigment is incorporated into a porous layer comprising a low-refractive-index pigment, the brilliance of the metalescent pigment would be expected to be easily impaired by the low-refractive-index pigment.
This argument is not persuasive. As noted in the rejections above, Nakashima teaches that colorants may be incorporated into the reversibly thermochromic layer, the porous layer, and the color-changing porous layer in order to enable the color-change materials to show a wider variety of color tones, wherein a metalescent pigment can be used (col 10, Ln 59-col 11, Ln 2). Therefore, Nakashima expressly teaches that a metalescent pigment can be incorporated into the color-changing porous layer, which also includes a low-refractive-index pigment (col 7, Ln 13-17). The reference does not provide any suggestion that the brilliance of the metalescent pigment would be impaired by the low-refractive-index pigment, and the Applicant has not provided any evidence to support this assertion.
Nakashima further teaches that a non-color-changing layer can be formed on the substrate in order to widen the degree of freedom of changes in color and appearance, wherein the non-color changing ink can also contain the metalescent pigment (col 11, Ln 3-10). Therefore, any of the layers selected from the reversibly thermochromic layer, the color-changing porous layer, and the non-color-changing layer can contain a metalescent pigment and thus can correspond to the claimed brilliant resin layer. Nakashima teaches several embodiments wherein the reversibly thermochromic layer (2, 21), the color-changing porous layer (6, 61), or the non-color-changing layer (5, 51) is formed on the porous layer (3, 31) in a pattern that does not completely cover the entire porous layer (see Figs. 7, 9, 16), thus meeting the claimed layer structure. 

With respect to amended claim 1, the Applicant argues on pages 7-8 of the remarks that a person having ordinary skill in the art seeking to achieve color changing properties via the application of moisture would have lacked motivation to look to either Senga et al. or Ukai et al., which are directed to color change due to heat and printed matter.
This argument is not persuasive. In response to applicant's argument that there is no ‘motivation to look to’ Senga et al., one of ordinary skill in the art would have looked to Senga et al. because both the reference and the instant invention are in the field of color-changing (or reversibly decolorable) materials, and the information in Senga et al. would have been relevant to someone seeking to create a multi-layered decorative article or printed matter having a variety of different visual effects which depend on the ambient conditions.
With respect to Applicant’s argument that there is no ‘motivation to look to’ Ukai, one of ordinary skill in the art would have looked to Ukai because both the reference and the instant invention are in the field of decorative printed materials, and the information in Ukai would have been relevant to someone seeking to create a printed matter or decorative sheet exhibiting brilliant properties.


With respect to amended claim 8, the Applicant argues on page 8 of the remarks that the combination of Nakashima, Senga et al., and Ito et al. fails to motivate a person having ordinary skill in the art to form a glossy resin layer having the recited thickness on a porous layer.
This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the prior art rejections above rely on Ito et al. only for its teaching of a thickness of a translucent ink layer formed on a porous layer of a water discolorable laminate, while the limitation requiring that the translucent resin layer is a glossy resin layer is met by the primary reference to Nakashima.
As noted in the rejections above, Nakashima teaches a color-changing porous image pattern layer which contains a reversibly thermochromic material dispersed in a binder resin such that the layer becomes translucent upon immersion in 40 °C water (col 29, Ln 45-col 30, Ln 35). As explained above, Nakashima teaches that the color-changing porous layer may include a metalescent pigment (col 10, Ln 59-col 11, Ln 2), wherein a layer containing a metalescent pigment exhibits glossiness consistent with paragraph [0017] of the as-filed specification. Nakashima further teaches a list of binder resins which can be used for the color-changing porous layer (col 4, Ln 30-60), wherein the binder resins taught by Nakashima share significant overlap with the binder resins for the translucent resin layer that are disclosed by the instant specification and used in instant Examples 201-212 (e.g. polyurethane resin, cellulose acetate, acrylic resin, epoxy resin) (see paragraphs [0035], [0077]-[0100] of the as-filed specification). As such, Nakashima uses binder resins which are normally understood to be transparent or translucent and somewhat glossy and which are recognized by the instant specification as suitable for forming a glossy resin layer. Moreover, the claimed invention does not specify a particular degree of glossiness that the glossy resin layer” must satisfy, and since Nakashima does not teach that the color-changing porous layer lacks gloss or is matte, the prior art layer is understood to have at least some degree of gloss. The color-changing porous layer of Nakashima therefore meets the limitation requiring that the glossy resin layer is a translucent resin layer as recited in amended claim 8.
With respect to the thickness of the claimed glossy resin layer, it is noted in the prior art rejections above that Nakashima does not expressly teach a thickness of the color-changing porous layer. The tertiary reference to Ito et al. is relied upon to teach that the thickness of the translucent resin layer can be appropriately set to a value within the claimed range according to the film strength required for a particular application of the color-changing material and the desired transparency to enable the color change of the porous layer to be observed through the translucent resin layer. Therefore, all of the features recited in amended claim 8 are met by the combination of Nakashima, Senga et al., and Ito et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima ‘268 (JP 2015-178268, cited on the IDS filed 03/03/2022) is acknowledged as additional evidence that setting the thickness of a transparent resin layer within the claimed range was well-known before the effective filing date of the claimed invention in order to impart gloss to a reversible discolorable fabric without impairing the flexibility thereof ([0001], [0013]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785